DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "an end portion" in line 5.  Claim 1 also recites the limitation “an end portion” in line 7. Therefore, it is unclear if “an end portion” in line 5 is referring to the same “end portion” recited in claim 1. Appropriate correction is required. It is suggested to amend the limitation is claim 4 to state, “the end portion.” 
Claim 7 recites the limitation "a handle holding portion" in line 4.  Claim 7 also recites the limitation “a handle holding portion” in line 9. Therefore, it is unclear if “a handle holding portion” in line 9 is referring to the same “handle holding portion” recited in line 4. Appropriate correction is required. It is suggested to amend the limitation is line 9 to state, “the handle holding portion.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by Yoshihiro Iida (US5674181) hereinafter Iida.
Regarding claim 1, Iida discloses (original) An elevator (Fig. 18 forceps holder 113) capable of being attached to and detached from an endoscope (Fig. 3) that includes a lever (Fig. 18 first part 114) provided rotatably at a distal tip (Fig. 3 curved portion 4) of an insertion portion (Fig. 3 inserted portion 3) of the endoscope (Fig. 3), and a rotating portion (Fig. 18 wire 116) that rotates the lever (Fig. 18 first part 114), comprising: 
a first elevation portion (see annotated Fig. 18) that has a recessed portion (see annotated Fig. 18) on one side; 
a second elevation portion (see annotated Fig. 18) that protrudes from an end of the first elevation portion (see annotated Fig. 18); 
a lever connection portion (Fig. 18 lug 122) that is provided at an end portion of the second elevation portion (see annotated Fig. 18) and connected to the lever (Fig. 18 first part 114, [col. 11 lines 24-29]) 
an elevator fixing portion (see annotated Fig. 18) that fixes the lever connection portion (Fig. 18 lug 122) and the lever (Fig. 18 first part 114); and 
a handle holding portion (Fig. 18 second part 115) that holds a handle portion (Fig. 18 tip of lug 122, when tip of lug 122 is pulled down the lug 122 will unlatch from notch 121 and second part 115 will become dismounted) used when dismounted from the endoscope (Fig. 3).  


    PNG
    media_image1.png
    441
    823
    media_image1.png
    Greyscale


Regarding claim 2, Iida discloses the elevator according to claim 1, wherein the lever connection portion (Fig. 18 lug 122) is a groove that engages with the lever (Fig. 18 first part 114), and wherein the elevator fixing portion (see annotated Fig. 18) is a retainer (Fig. 18 guide openings 120) that is provided at an opening edge (see annotated Fig. 18) of the lever connection portion (Fig. 18 lug 122).  

Regarding claim 3, Iida discloses the elevator according to claim 2, wherein the lever connection portion (Fig. 18 lug 122) has one end surface of the groove closed (see annotated Fig. 18).  

Regarding claim 4, Iida discloses the elevator according to claim 1, wherein the lever (Fig. 18 first part 114) has a connection hole (Fig. 18 notch 121) passing through the lever (Fig. 19 first part 114), wherein the lever connection portion (Fig. 18 lug 122) can be inserted into the connection hole (Fig. 18 notch 121),Page 2 of 5Int. Appl. No.: PCT/JP2018/048050 and wherein the elevator fixing portion (see annotated Fig. 18) is a retainer (Fig. 18 guide openings 120) that is provided at an end portion of the lever connection portion (Fig. 8 lug 122).  

Regarding claim 5,  Iida discloses the elevator according to claim 1, wherein the handle portion (Fig. 18 tip of lug 122) separates from the elevator (Fig. 8 forceps holder 113)  after fixing the lever connection portion (Fig. 18 lug 122) and the lever (Fig. 18 first part 114, Col. 11 lines 24-28 describe how to assembly the second part 115 over the first part 114. Therefore, when disassembling the opposite must be true. The tip of the lug 122 must separate in a downward direction from the first part 114, which disengages from forceps holder 113, after the lug 122 [lever connection portion] was initially connected to the first part 114 [the lever].)  

Regarding claim 6, Iida discloses a method for mounting an elevator(Fig. 18 forceps holder 113), comprising holding an insertion portion (Fig. 3 inserted portion 3) of an endoscope (Fig. 3) which includes a lever (Fig. 18 first part 114) rotatably provided at a distal tip (Fig. 3 curved portion 4) of the insertion portion (Fig. 3 inserted portion 3); holding, by a handle portion (Fig. 18 second part 115) fixed to the elevator (Fig. 18 forceps holder 113), the elevator (Fig. 18 forceps holder 113) that includes a first elevation portion (see annotated Fig. 18) having a recessed portion (see annotated Fig. 18) on one surface, a second elevation portion (see annotated Fig. 18) protruding from an end of the first elevation portion (see annotated Fig. 18), a lever connection portion (Fig. 18 lug 122) that is provided in an end portion of the second elevation portion (see annotated Fig. 18) to be connected to the lever (Fig. 18 first part 114), and an elevator fixing portion (see annotated Fig. 18) for fixing the lever connection portion (Fig. lug 122) and the lever (Fig. 18 first part 114); connecting the lever connection portion (Fig. 8 second part 115, [col. 11 lines 24-28]) to the lever (Fig. 18 first part 114); removing the handle portion (Fig. 18 second part 115) from the elevator (Fig. 18 forceps holder 113); and mounting an endoscope cap (Fig. 1 detachable tip cover 15) covering a distal tip side (Fig. 1 body 11) of the elevator (Fig. 18 forceps holder 113) to a distal tip (Fig. 3 curved portion 4) of the insertion portion (Fig. 3 inserted portion 3).

    PNG
    media_image1.png
    441
    823
    media_image1.png
    Greyscale

Regarding claim 7, Iida discloses a method for dismounting an elevator (Fig. 18 forceps holder 113), comprising: holding an insertion portion (Fig. 3 inserted portion 3) of an endoscope (Fig. 3) which includes a lever (Fig. 18 first part 114) rotatably provided at a distal tip (Fig. 3 curved portion 4) of the insertion portion (Fig. 3 inserted portion 3); engaging a handle portion (Fig. 18 tip of lug 122) with a handle holding portion (Fig. 18 second part 115) of the elevator (Fig. 18 forceps holder 113) that includes a first elevation portion (see annotated Fig. 18) having a recessed portion (see annotated Fig. 18) on one surface, a second elevation portion (see annotated Fig. 18) protruding from an end of the first elevation portion (see annotated Fig. 18), a lever connection portion (Fig. 18 lug 122) that is provided at an end portion of the second elevation portion (see annotated Fig. 18) and connected to the lever (Fig. 18 first part 114), an elevator fixing portion (see annotated Fig. 18) that fixes the lever connection portion (Fig. 18 lug 122) and the lever (Fig. 18 first part 114), and a handle holding portion (Fig. 18 second part 115) that holds the handle portion (Fig. 18 tip of lug 122) used when dismounted from the endoscope (Fig. 3); and moving the handle portion (Fig. 18 tip of lug 122) away from the insertion portion (Fig. 3 inserted portion 3, Col. 11 lines 24-28 describe how to assembly the second part 115 over the first part 114. Therefore, when disassembling the opposite must be true. The tip of the lug 122 must separate in a downward direction from the first part 114, which disengages from forceps holder 113, after the lug 122 [lever connection portion] was initially connected to the first part 114 [the lever].) . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795                        

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795